70 N.Y.2d 725 (1987)
In the Matter of Morton Buildings, Inc., Respondent,
v.
Roderick G. W. Chu et al., Constituting the State Tax Commission, Appellants.
Court of Appeals of the State of New York.
Decided September 10, 1987.
Robert Abrams, Attorney-General (O. Peter Sherwood, Peter H. Schiff and Francis V. Dow of counsel), for appellants.
Matthew L. Eilenberg and Abraham M. Stanger for respondent.
Concur: Chief Judge WACHTLER and Judges SIMONS, KAYE, ALEXANDER, TITONE, HANCOCK, JR., and BELLACOSA.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), judgment affirmed, with costs, for the reasons stated in the memorandum at the Appellate Division (126 AD2d 828).